Exhibit 10.2

 



EXCLUSIVE TECHNOLOGY LICENSE AGREEMENT

 

THIS TECHNOLOGY LICENSE AGREEMENT (hereinafter referred to as this “Agreement”)
is hereby made and entered as of August 25, 2014 (hereinafter referred to as the
“Effective Date”) by and between Qualipride International, Inc. a Chinese
company Chinese domiciled at 93-1 Xinjian Middle Road, Zhoucun, Zibo, Shandong
255300, Mr. Dong Yuejin, and Mr. Guo Yuxiao, an individual with ID No.
610403196202250019, with work address of 26 Xinong Road, Yangling, Shaanxi,
China (collectively and hereinafter referred to as the “Licensor”) and Stevia
First Corp., a Nevada corporation (hereinafter referred to as the “Licensee”),
of 5225 Carlson Road, Yuba City, California 95993 USA.

 

For purposes of this Agreement, the Licensor is represented by Qualipride
International Ltd. and Mr. Dong Yuejin, domiciled at 93-1 Xinjian Middle Road,
Zhoucun, Zibo, Shandong 255300, China.

 

WHEREAS, Licensor has invented or possesses the rights to the inventions
previously disclosed by Licensor to Licensee (the “Methods and Designs”),
related to methods and designs for stevia extraction and purification capable of
producing annually more than 150 tons of stevia extract with total steviol
glycosides greater than 95% (“TSG95”), or capable of annual production of 50
metric tons of stevia extract with greater than 97% Reb A (“RA97”), or
alternatively capable of production of more than 80 metric tons annually of
stevia extract with greater than 80% Reb A (“RA80”), according to international
Food Chemicals Codex (‘FCC”) and Joint FAO/WHO Expert Committee on Food
Additives (“JECFA”) standards for product quality and purity. The total cost of
equipment for this facility is estimated at USD$2.55 million;

 

WHEREAS, Licensee desires to obtain from Licensor, and Licensor desires to grant
to Licensee, pursuant to the terms and conditions herein, a license in and to
such methods and designs and any and all technology related thereto.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:

 

1.DEFINITIONS

 

1.1Methods and Designs. The term “Methods and Designs” as used in this Agreement
shall mean those Methods and Designs owned by Licensor with certain details and
performance specifications as previously disclosed by Licensor to Licensee. The
use of the plural may be substituted by the use of the singular where necessary
for interpretation of the terms of this Agreement.

 

1.2Performance Specifications. The term “Performance Specifications” shall mean
those performance specifications related to the process and facility designs as
previously disclosed by Licensor to Licensee.

 

1.3Technology. The term “Technology” as used in this Agreement shall mean all
information, data and know-how, including, but not limited to, inventions,
creations, ideas, discoveries, copyrights, mask works, programs, and trade
secrets, in whatever form or medium, owned or developed by Licensor, relating to
the Methods and Designs, and all improvements, modifications, enhancements,
refinements and the like thereto (whether patentable or unpatentable) owned or
developed by Licensor, and all United States and foreign patent applications and
patents, whether filed or issued now or in the future, with respect thereto.

 

 

 



1.3“Licensed Territory” means the world outside China, including the major
markets of the United States, Europe, and Japan.

 

1.4“Exclusive License” means that, subject to any provisions to the contrary in
this Agreement, Licensor shall not grant further licenses in the Licensed
Territory, nor make any disclosure to third parties in the Licensed Territory
related to the Methods and Designs.

 

1.5“Facility” means a stevia production facility in California with an initial
production capability of more than 1 metric ton each of TSG95, RA80, and RA97
stevia extracts, and which meets all specifications described in Appendix A,
with the final products meeting international FCC and JECFA standards for stevia
extract product quality and purity.

 

2GRANT OF LICENSE

 

Licensor hereby grants to Licensee an Exclusive License (including the right to
grant sublicenses) in and to the Methods and Designs and the Technology, within
the Licensed Territory, from the Effective Date, for any purpose.

 

3FEES

 

3.1 Royalty. As consideration for the license granted hereunder, Licensee shall
pay a royalty to Licensor equal to $1.00 for each kilogram of TSG95, $1.50 for
each kilogram of RA80, and $2 for each kilogram of RA97 produced at the Facility
that uses the Methods and Designs and meets the Performance Specifications
during the period beginning on the Effective Date and ending on the 12-year
anniversary of the Effective Date and that is stored as a finished product. The
royalty amount will be reduced by any amounts found payable to third parties by
the Company in order to use the Technology to produce products.

 

3.2 Cash Fee. Licensor will receive a cash fee of $300,000 after technology
transfer and after the project has been financed with more than $2.55 million; a
cash fee of $300,000 once the Facility is operational and meets the Methods and
Designs and Performance Specifications for production of more than 1 metric ton
each of TSG95, RA80, and RA97 stevia extracts; and a cash fee of $100,000 once
the Facility has been operational for more than six months meeting all Methods
and Designs and Performance Specifications.

 



 

 

 

4WARRANTIES

 

4.1 Authority. Licensor represents and warrants that it has full power and
authority to execute and deliver this Agreement to grant the license granted
herein and to perform its obligations hereunder, and that Qualipride
International and Mr. Dong Yuejin represents and warrants it has full power and
authority to execute and delivery this Agreement on behalf of Licensor.

 

4.2 Negation of Warranties. Nothing in this Agreement is or shall be construed
as:

 

(a) A warranty or representation that anything made, used, sold, or otherwise
disposed of under any license granted or contemplated by this Agreement is or
will be free from infringement of patents, copyright, and other rights of third
Parties;

 

(b) An obligation to bring or prosecute actions or suit against third parties
for infringement, except to the extent and in the circumstances described in
Article 8; or

 

(c) An obligation to furnish any technology or technological information other
than that contemplated herein.

 

4.3 Except as expressly set forth is this Agreement, Licensor MAKES NO
REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED. THERE ARE NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, OR THAT THE USE OF THE LICENSED PRODUCTS WILL
NOT INFRINGE ANY PATENT, COPYRIGHT, TRADEMARK OR OTHER RIGHTS OR ANY OTHER
EXPRESS OR IMPLIED WARRANTIES.

  

5CONFIDENTIALITY

 

5.1 Obligation. Licensor and Licensee each acknowledge that this Agreement may
require the disclosure by the other to it of the other’s confidential and
proprietary information (“Confidential Information”). Licensor and Licensee each
shall at all times regard and preserve such Confidential Information as secret
and confidential and shall not publish or disclose any of such Confidential
Information in any manner to any third party without the prior written consent
of the other party in each instance, which consent may not be unreasonably
withheld.

 

5.2 Non-Confidential Information. The following shall not be considered to be
Confidential Information: (i) information that is publicly known or which
becomes publicly known through no fault of either party; (ii) information that
is lawfully obtained by either party from a third party (which itself lawfully
obtained the Confidential Information and has no obligation of confidentiality);
and (iii) information that is in the lawful possession of a party, as documented
by its records, prior to such information having been initially disclosed by the
other party. Licensor and Licensee shall bear the burden of proof with respect
to establishing that any of its claimed Confidential Information falls within
any of the foregoing exceptions.

 

 

 



5.3 Publication. The Licensor shall not publish or arrange for the publication
in any scientific, trade or other publication information concerning the
Technology or the Methods and Designs without the Licensor’s prior written
consent in each instance.

 

5.4 Injunctive Relief. Licensor and Licensee each acknowledges that in the event
of any breach or default by it of this Article 6, the other party, in addition
to any other available rights or remedies, shall be entitled to specific
performance, injunctive relief and any other equitable remedy.

 

6INFRINGEMENT

 

In the event that either party learns of facts which it concludes might
constitute an actual, threatened or alleged infringement (“Infringement”) of any
of Licensor’s or Licensee’s rights in or to the Methods and Designs or the
Technology by any third party, the party, learning of such facts shall promptly
notify the other party in writing, setting forth such facts and the basis for
its conclusion, and shall include in such notice any other reasonably available
evidence in support thereof. The Infringement shall be treated as follows:

 

6.1 Pursuit by Licensee. Licensee shall have the right, but not the obligation,
to take all appropriate action against the infringing party and Licensee shall
pay all costs and expenses (including, without limitation, attorneys’ fees and
costs of investigation and experts) incurred in connection with such action. Any
legal counsel engaged by Licensee shall be reasonably satisfactory to Licensor.
Licensor, at Licensee’s expense, shall have the right to participate in, and, to
the extent that it may wish, to jointly assume the prosecution of such action
with counsel reasonably satisfactory to Licensee. Licensee shall obtain the
consent of Licensor prior to settling any such action. If Licensee shall fail to
take all appropriate action as specified hereunder, then Licensor shall have the
right to take such action at Licensor’s expense.

 

6.2 Equitable Relief. Any equitable relief, including, without limitation,
declaratory and injunctive relief, whether or not obtained in conjunction with
the recovery of monetary damages, shall inure to the benefit of both Licensor
and Licensee.

 

6.3 Nominal Plaintiff. Notwithstanding any provision of this Article 7, in the
event any infringement action, suit or proceeding is brought hereunder by either
party to enforce any rights in or to the Methods and Designs or the Technology,
each party, if legally necessary, shall, upon the written request of the other
party, be named, joined and participate therein as a nominal plaintiff.

 

7TERMINATION

 

7.1 Licensee may terminate this Agreement only by giving Licensor notice, in
writing at least forty-five days in advance of the effective date of the
proposed termination selected by Licensee, of good cause for termination of this
Agreement, and Licensor fails to remedy any such cause within thirty days after
such notice. For the purposes of this Section 8.1, the term “good cause” shall
mean the failure or breach of any representation or warranty made by Licensor in
Article 4 of this Agreement, with the exception that Licensee shall be deemed to
have waived any misrepresentation or breach of representation or warranty of
which such party had knowledge before the Effective Date of this Agreement.

 

 

 



7.2 Licensor may terminate this Agreement by giving Licensee notice, in writing
at least forty-five days in advance of the effective date of the proposed
termination selected by Licensor, if on the one year anniversary of the
Effective Date, Licensor has not obtained at least $2.55 million in financing to
fund the construction of the Facility.

 

7.3 Surviving any termination are:

 

(a) Any cause of action or claim of Licensee or Licensor, accrued or to accrue,
because of any breach or default by the other party; and

 

(b) All of Licensee’s covenants and agreements contained herein with respect to
confidentiality and secrecy.

 

8SUBLICENSES

 

8.1 Licensee may grant sublicenses during the term of the Exclusive License of
any Methods and Designs or Technology contemplated hereunder as set forth
herein, including a sub-license to companies engaged in the production of stevia
as an affiliate or commercial partner of Licensee.

 

8.2 If Licensee is unable or unwilling to serve or develop any of the Methods
and Designs or Technology contemplated hereunder and for which there are willing
sublicensees, Licensee will negotiate in good faith all necessary sublicenses
hereunder.

 

Any such sublicenses also shall expressly include the provisions of all Articles
of this Agreement for the benefit of Licensor and provide for the transfer of
all obligations, including the payment of royalties specified in such
sublicenses, to Licensor or its designee, in the event that this Agreement is
terminated.

 

9FAILURE TO EXPLOIT THE METHODS AND DESIGNS

 

If Licensee fails to obtain financing of greater than $2.55 million within 12
months of the Effecive Date then the Exclusive License granted by Licensor to
Licensee pursuant to Article 2 shall revert to Licensor.

 

10NOTICES

 

All notices under this Agreement shall be deemed to have been fully given when
done in writing and deposited in the United States mail, registered or
certified, sent to the addresses as specified in the first paragraph of this
Agreement. Either party may change its address upon written notice to the other
party.

 



 

 

 

11CONSTRUCTION

 

11.1 This Agreement shall be governed by the laws of the United States and of
the state of California applicable to agreements negotiated, executed and
performed wholly within California.

 

11.2 The failure of Licensor to enforce at any time any of the provisions of
this Agreement, or any rights in respect thereto, or to exercise any election
herein provided, shall in no way be considered to be a waiver of such
provisions, rights, or elections or in any way to affect the validity of this
Agreement.

 

11.3 It is mutually agreed that this Agreement contains the entire Agreement
between the parties hereto applying to the matters herein contained, and that
the same has been entered into in reliance upon only the provision contained
herein and not upon any representations by either of the parties; that this
Agreement shall supersede all representations, agreements, statements and
understandings relating to such matters made prior to execution of his
Agreement, and that this Agreement can only be amended by an agreement in
writing executed by all of the parties hereto.

 

11.4 The rule of construction that an agreement shall be interpreted against the
drafting party shall not apply to this Agreement. In this Agreement, whenever
the context so requires, the masculine, feminine or neuter gender, and the
singular or plural number or tense, shall include the others.

 

12ASSIGNMENT

 

This Agreement may not be assigned.

 

13SEVERABILITY

 

If any provision of this Agreement is determined to be illegal, invalid or
otherwise unenforceable by a court of competent jurisdiction, then to the extent
necessary to make such provision and/or this Agreement legal, valid or otherwise
shall be limited, construed or severed and deleted from this Agreement, and the
remaining portion of such provision and the remaining other provisions hereof
shall survive, remain in full force and effect and continue to be binding, and
shall be interpreted to give effect to the intention of the parties insofar as
that is possible.

 

14AMENDMENT AND WAIVER

 

Neither this Agreement nor any of its provisions may be amended, changed,
modified or waived except in a writing duly executed by the party to be bound
thereby.

 

15FURTHER ASSURANCES

 

The parties shall shall execute any and all additional documents and instruments
and shall take any and all other actions necessary or desirable to carry out the
intent and purpose of this Agreement.



 

 

 

16COUNTERPARTS

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which shall together constitute one and
the same agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in duplicate
originals by their duly authorized officers or representative.

 

QUALIPRIDE INTERNATIONAL

 

 

/s/ Dong Yuejin

By: Dong Yuejin

 

DONG YUEJIN

 

/s/ Dong Yuejin

 

 

GUO YUXIAO

 

/s/ Dong Yuejin, as attorney-in-fact

 

STEVIA FIRST CORP.

 

 

/s/ Robert Brooke

By: Robert Brooke

 

 

 



